[mipslogo.gif]



October 27, 2009
 
 
 
Hand Delivered
Personal and Confidential
 
Mr. John Bourgoin
 
Re:           Letter Agreement and Delivery of Separation Agreement
 
Dear John:
 
As we have discussed, the attached separation agreement (the “Agreement”) sets
forth the terms and conditions of your transition from employment with MIPS
Technologies, Inc. (the “Company”), and this letter, the Agreement, and
Attachment A to the Agreement (“Attachment A”, and collectively with this letter
and the Agreement, the “Separation Documents”) constitute the entire agreement
between you and the Company relating to this separation.  You are advised by the
Company to carefully review and consider the Separation Documents, and to
consult with an attorney of your own choosing, so you can decide whether or not
to sign the Separation Documents.  After executing this letter, you acknowledge
and agree that the Company may describe our agreement and submit any Separation
Documents in filings with the Securities and Exchange Commission at such times
and in such filings as the Company deems appropriate.
 
Your last day of employment with the Company will be December 31, 2009 (the
“Separation Date”).  You will resign your positions as President and CEO prior
to the Separation Date in the event requested to do so by the Board of Directors
of the Company.  If you agree to the terms and conditions set forth in the
Separation Documents, please: (i) sign this letter and return it to the Company,
(ii) sign Attachment A on or before the Separation Date and return it to the
Company, and (iii) sign the Agreement at any time between the Separation Date
and February 14, 2010, and return it to the Company.  Please return all signed
Separation Documents to Trish Leeper at MIPS Technologies, Inc., 955 East Arques
Avenue, Sunnyvale, CA 94085-4521.
 
The Company agrees to the terms set forth in the Separation Documents and a
representative of the Company has already signed the Agreement on behalf of the
Company.  This letter may only be modified in a written agreement signed by you
and a duly authorized officer of the Company.
 
We wish you much success in your future endeavors.
 
 
Sincerely,
 
/s/ SANDY CREIGHTON
 
Sandy Creighton
Vice President of Corporate Administration
 
 
Mr. John Bourgoin Separation Documents

 
[letterhead.gif]
 
 
 
 

--------------------------------------------------------------------------------

 
 
Mr. John Bourgoin
October 27, 2009
Page 2
 
By signing this letter agreement, I acknowledge and agree that:
 
 
(1)  I have had the opportunity to review the Separation Documents;
 
 
(2)  I understand the terms and conditions of the Separation Documents;
 
 
(3)  I knowingly and voluntarily agree to all the terms and conditions set forth
in the Separation Documents;
 
 
(4)  I have been advised by the Company to consult with an attorney of my own
choosing, to help me decide whether or not to sign the Separation Documents;
 
 
(5)  I will sign Attachment A on or before the Separation Date and promptly
return it to the Company; and
 
 
(6)  I will sign the Agreement at some point between the Separation Date and
February 14, 2010, and promptly return it to the Company.
 
 
Date:  November 12, 2009
 
 
Signature:   /s/ JOHN BOURGOIN         
Name:     John Bourgoin



Mr. John Bourgoin Separation Documents

 
 

--------------------------------------------------------------------------------

 

[mipslogo.gif]



October 27, 2009
 
 
 
Hand Delivered
Personal and Confidential
 
Mr. John Bourgoin
 
Re:           Separation Agreement
 
Dear John:
 
This letter sets forth our mutual agreement (the “Agreement”) with respect to
the terms of your transition from employment with MIPS Technologies, Inc.
(“MIPS” or “Company”), and upon your signature, constitutes the Agreement
between you and MIPS relating to this separation.    Accordingly, it is
understood and agreed as follows:
 
Your last day of employment with the Company will be December 31, 2009 (the
“Separation Date”). PLEASE NOTE: The earliest date that you can sign this
Agreement is your Separation Date.  The latest date that you can sign it is
February 14, 2010.  On the Separation Date the Company shall provide to you,
subject to all customary withholdings, your salary through and including the
Separation Date.   The Company will pay your vacation balance that has accrued
through and including the Separation Date, if any.   You will not be eligible
for any payment under any bonus plan, including under the Performance-Based
Bonus Plan for Executives or under the Additional Performance-Based Bonus Plan
for the CEO.
 
If you sign and do not revoke this Agreement and you continue working diligently
up to and including the Separation Date, MIPS agrees to pay you: (i) a lump sum
payment in the gross amount of $425,000.00 less applicable withholdings; and
(ii) a lump sum payment sufficient to cover eighteen (18) months of COBRA
premium to continue your existing coverage in the MIPS-sponsored group health
benefit plans (“Separation Payment”).  It is understood and agreed that you will
be responsible for the election and payment of any COBRA benefit continuation
coverage after December 31, 2009.
 
Effective upon your Separation Date, you resign any position you may hold as an
employee, officer or director of the Company or of any subsidiary or affiliate
of the Company; provided, however, that in accordance with the Corporate
Governance Guidelines of the Company, the Board may request that you continue on
in your capacity as a director of the Company.  In this regard, you agree to
execute documents evidencing such resignations as required by local laws and as
reasonably requested by the Company.
 
You acknowledge that the Separation Payment is in addition to wages or other
compensation or benefits that may be owed to you by the Company.  In
consideration and in exchange for the Company paying you the Separation Payment,
you agree, on behalf of yourself, your heirs, executors, administrators and
assigns, as follows:
 
 
Mr. John Bourgoin Separation Documents

 
[letterhead.gif]
 
 
 
 

--------------------------------------------------------------------------------

 
 
Mr. John Bourgoin
October 27, 2009
Page 2
 
1.           You have received all wages earned by you, including unused paid
vacation time accrued, through the termination of your employment with the
Company.  You also have received all the leave and leave benefits and
protections for which you are eligible pursuant to the Family and Medical Leave
Act, the California Family Rights Act, or otherwise; and have not suffered any
on-the-job injury for which you have not already filed a claim.  You acknowledge
that, except as set forth in this Agreement or expressly provided in any written
Company employee benefit plan, you are not entitled to and will not receive any
additional compensation or severance benefits after the Separation Date.
 
2.           You have returned to the Company all items of property provided by
the Company for your use, and items paid for by the Company and provided for
your use, during your employment with the Company including but not limited to
all access cards, keys, identification badges, cell phones, pagers, laptop
computers and other equipment and related laptop computer items, except that
after the hard drive has been wiped clean by the IT department, you may retain
your company supplied laptop.  On the Separation Date, your voicemail, email and
site access privileges will end, unless otherwise agreed upon in writing with
the Chairman of the Board of Directors.
 
3.           You have returned to the Company or destroyed all documents and
materials created or received by you in the course and scope of your employment
with the Company (including any documents or materials on any home computer),
whether in paper or electronic or other form and including copies, summaries and
excerpts thereof, except your personal copies of documents evidencing your hire,
rate of compensation, benefits, any stock options or other equity awards, the
letter notifying you of your separation, this Agreement, and the Confidential
Information and Inventions Agreement you signed in connection with your hire by
MIPS (“CIIA”).
 
4.           In order for you to receive the Separation Payment, you understand
that you must: (i) sign and deliver this Agreement to the Company, and it must
become effective and enforceable after the applicable revocation time period set
forth in Paragraph 12.e. below, (ii) continue to work diligently up to and
including the Separation Date, and (iii) attend an exit interview with Human
Resources on or before your Separation Date and sign and deliver the enclosed
Employment Termination Certificate (“Attachment A”).  The Separation Payment
will be paid within 14 calendar days of the date the Agreement becomes effective
and enforceable as set forth in Paragraph 12.f. below.
 
5.           You agree that you fully and forever waive, release, acquit and
discharge the Company and any and all past, current and future parent,
subsidiary and affiliated companies, predecessors and successors thereto, as
well as their respective officers, directors, agents, employees, affiliates,
insurers, representatives, shareholders and assigns (collectively, the
“Releasees”), from any and all claims, actions, charges, complaints, grievances
and causes of action of whatever nature, whether now known or unknown, that
arise from or relate to events, acts or omissions occurring on or prior to the
date you sign this Agreement.
 
This general release includes, but is not limited to:  (a) all claims arising
out of or in any way related to your employment with the Company or the
termination of that employment, (b) all claims related to your compensation or
benefits from the Company, including salary, bonuses, commissions, vacation pay,
expense reimbursements, severance pay, fringe benefits, stock, stock options, or
any other ownership interests in the Company; (c) all claims for breach of
contract, wrongful termination, and breach of the implied covenant of good faith
and fair dealing; (d) all tort claims, including claims for fraud, defamation,
emotional distress, and discharge in violation of public policy; and (e) all
federal, state, and local statutory claims, including, but not limited to,
claims for discrimination, harassment, retaliation, attorneys’ fees, or other
claims arising under the federal Civil Rights Act of 1964 (as amended), the
federal American with
 
 
Mr. John Bourgoin Separation Documents

 
 
 

--------------------------------------------------------------------------------

 
 
Mr. John Bourgoin
October 27, 2009
Page 3
 
Disabilities Act of 1990, the federal Age Discrimination in Employment Act (as
amended), and analogous state statutes and local enactments (including, without
limitation, the California Fair Employment and Housing Act).
 
Nothing in this Agreement shall release:  (a) any claims that may arise after
the date you sign this Agreement; (b) any rights you have under this Agreement,
(c) any rights you have to indemnification under applicable law or the
Indemnification Agreement that you have entered into with the Company, or (d)
any rights which may not be waived as a matter of law.  In addition, nothing in
this Agreement shall prevent you from filing with, cooperating with, testifying
before, or participating in any investigation or proceeding before the Equal
Employment Opportunity Commission, the Department of Labor, or any analogous
state agency, except that you acknowledge and agree that you shall not be
entitled to receive any monetary benefits in connection with any such claim,
charge, or proceeding with regard to any claim released in this Agreement.
 
In furtherance of your intent to waive and release all claims “whether now known
or unknown,” you specifically waive the rights and benefits conferred upon you
by California Civil Code Section 1542 (“Section 1542”) or, if not applicable to
you, any applicable state law that is comparable to Section 1542.  You
understand that Section 1542 states as follows (parentheticals added):
 
A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR (I.E., YOU) DOES
NOT KNOW OR SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE
RELEASE, WHICH IF KNOWN BY HIM OR HER MUST HAVE MATERIALLY AFFECTED HIS OR HER
SETTLEMENT WITH THE DEBTOR (I.E., THE COMPANY).
 
You understand that this means that, if you later discover facts different from
or in addition to those that you now know or believe to be true, that the
waivers and releases of this Agreement shall be and remain in full force and
effect in all respects notwithstanding such different or additional facts or
your later discovery of such facts.
 
6.           You agree to cooperate with the Company, diligently and in good
faith, up to and including the ninety (90) day period after the Separation Date,
by providing information that may be requested by the Company about your pending
work and work information so that it may be properly transitioned to others
within the Company.  You agree that you will not voluntarily provide assistance,
information or advice, directly or indirectly (including through agents or
attorneys), to any person or entity in connection with any claim or cause of
action of any kind brought against the Company, nor shall you induce or
encourage any person or entity to bring such claims.  However, it will not
violate this Agreement if you testify truthfully when required to do so by a
valid subpoena or under similar compulsion of law.  Further, you agree to
voluntarily cooperate with the Company if you have knowledge of facts relevant
to any threatened or pending litigation against the Company by making yourself
reasonably available without further compensation for interviews with the
Company’s counsel, for preparing for and providing deposition testimony, and for
preparing for and providing trial testimony.
 
7.           You agree that neither the fact nor any aspect of this Agreement is
intended, or should be construed at any time, to be an admission of liability or
wrongdoing by any of the Releasees.
 
8.           You agree that you will not make any negative or disparaging
statements or comments, either as fact or as opinion, about the Releasees
including, but not limited to, the services, business, market
 
 
Mr. John Bourgoin Separation Documents

 
 

--------------------------------------------------------------------------------

 
 
Mr. John Bourgoin
October 27, 2009
Page 4
 
position, performance and other similar information concerning the
Company.  Nothing in this paragraph shall prohibit you from providing truthful
information in response to a subpoena or other legal process.
 
9.           You agree that this Agreement may be filed by the Company with the
Securities and Exchange Commission.
 
10.           You agree that if any provision, or portion of a provision, of
this Agreement is, for any reason, held to be unenforceable, such
unenforceability will not affect any other provision (or portion of a provision)
and this Agreement shall be construed as if such unenforceable provision (or
portion of provision) had never been contained herein.
 
11.           You represent that you have, at all times during your employment
with the Company, complied with your obligations under your CIIA, and you
understand and acknowledge that, even if you did not sign this Agreement, you
would still be bound by obligations after your Separation Date under your CIIA
in accordance with its terms.
 
12.           You understand that:
 
a.  
You are knowingly and voluntarily waiving and releasing any rights that you may
have under the Age Discrimination in Employment Act of 1967 (as amended) (the
“ADEA”).

 
b.  
The earliest date that you can sign this Agreement is your Separation Date.

 
c.  
The last date you can sign this Agreement is February 14, 2010 (“Agreement
Deadline”).

 
d.  
During the time period leading up to the Agreement Deadline, you are advised by
MIPS: (i) to carefully consider this Agreement and Attachment A hereto and (ii)
to consult with an attorney of your own choosing, so you can decide whether or
not to sign this Agreement and (iii) if you decide to sign this Agreement, to
sign as required above and promptly return it to the Company as provided below.

 
e.  
For seven (7) days after the date you actually sign this Agreement, you may
revoke it.  If you revoke this Agreement, you must deliver written notice of
your revocation to Trish Leeper at the address in Paragraph 12.f. below, no
later than the seventh day after the date you had signed this Agreement.

 
f.  
The Effective Date of this Agreement will be the eighth (8th) day after the date
you have signed it, provided that you have returned to the Company your signed
agreement and you have not revoked it.  This Agreement, as signed by you, and
any revocation pursuant to Paragraph 12.e., above, should be delivered by U.S.
mail, hand or overnight delivery or facsimile to:

 
Trish Leeper
MIPS Technologies, Inc.
955 East Arques Avenue
Sunnyvale, CA   94085-4521
Facsimile: (408) 530-7178
 
 
Mr. John Bourgoin Separation Documents

 
 

--------------------------------------------------------------------------------

 


Mr. John Bourgoin
October 27, 2009
Page 5
 
13.           The provisions of this Agreement are severable, and if any part of
it is found to be invalid or unenforceable, the other parts shall remain fully
valid and enforceable.  Specifically, should a court, arbitrator, or government
agency conclude that a particular claim may not be released as a matter of law,
it is the intention of the parties that the general release, the waiver of
unknown claims and the covenant not to sue above shall otherwise remain
effective to release any and all other claims.
 
14.           In signing this Agreement and by not revoking your agreement to
it, you represent and warrant that you are not relying on any statements,
representations, negotiations, promises or agreements that are not expressly set
forth in this Agreement or in the cover letter included with this
Agreement.  You understand and agree that (i) this Agreement contains your
entire understanding, and the entire agreement by you, with respect to the
matters covered herein; and (ii) this Agreement merges, cancels, supersedes and
replaces all prior statements, representations, negotiations, promises or
agreements relating to the subjects covered by this Agreement that may have been
made by any of the Releasees, except (I)(a) the cover letter included with this
Agreement, (b) your CIIA and Employment Termination Certificate, and (c) the
Indemnification Agreement that you have entered into with the Company, all of
which remain in full force and effect in accordance with their terms,  and (II)
any debt obligation you owe to the Company.  This Agreement only may be modified
in a written agreement signed by you and a duly authorized officer of the
Company.
 
15.           This Agreement is entered into and governed by the laws of the
State of California.
 
We wish you much success in your future endeavors.
 
Sincerely,
 
/s/ SANDY CREIGHTON
 
Sandy Creighton
Vice President of Corporate Administration
 
 
 
 
By signing this Agreement, I acknowledge that I have had the opportunity to
review this Agreement carefully; that I understand the terms of the Agreement;
and I knowingly and voluntarily agree to them.
 
 


 

 Date:
 

--------------------------------------------------------------------------------

 Signature:
 
 

--------------------------------------------------------------------------------


 Name:  John Bourgoin

 


 

Mr. John Bourgoin Separation Documents

 
 
 

--------------------------------------------------------------------------------

 

ATTACHMENT A
EMPLOYMENT TERMINATION CERTIFICATE
 
I, John Bourgoin, hereby certify that as part of my separation from MIPS
Technologies, Inc. and/or its subsidiaries, branch offices, affiliates,
successors or assigns (collectively, “MIPS”), I have been reminded of my ongoing
obligation to MIPS to avoid work which conflicts with my continuing obligations
to MIPS, including my obligations to: (1) not disclose confidential information
of MIPS and (2) not to use such confidential information except for the benefit
of MIPS.  I further certify that I have returned all materials, including (but
not limited to) documents (in any form, such as paper or electronic) devices,
records, data, notes, reports, proposals, agreements (in draft and final form),
lists, correspondence, specifications, drawings, blueprints, and/or
reproductions of any such items, belonging to MIPS, licensed to MIPS and/or
received from MIPS, including (but not limited to) all materials prepared by me
during the course of my employment by MIPS.  I acknowledge that I am not
authorized to remove any such materials (including copies) or other property
from MIPS’ premises.
 
I further certify that I have complied with all the terms of the Confidential
Information and Inventions Agreement signed by me, including the reporting of
any inventions, conceived or made by me (solely or jointly with others) covered
by that agreement.
 
I further agree that in the future I will comply with all of the terms of the
Confidential Information and Inventions Agreement including, but not limited to,
holding in strictest confidence any confidential information of MIPS, including
MIPS’ trade secrets.  I will preserve as confidential all such information
including (but not limited to) all confidential products, processes, know-how,
designs, formulas, developmental or experimental work, computer programs,
databases, other original works of authorship, employee and customer lists,
business plans, financial or organizational information or other subject matter
pertaining to any business of MIPS or any of its clients, customers, consultants
or licensees. I further acknowledge that information regarding MIPS employees
including without limitation organizational charts, employee compensation and
other benefits offered to employees constitute valuable confidential information
and/or trade secrets of MIPS, and that use of such would constitute a violation
of MIPS’ rights, which rights survive my termination of employment.
 
I understand that courts have classified employees and their identities as
valuable corporate assets and in the same category as confidential privileged
information.  Accordingly, I have an obligation not to use or disclose to others
the names of MIPS employees for recruitment purposes or to use my special
knowledge of organization structure, employee capabilities or identities for
such purposes.  I agree that, for six months following the effective date of
termination of my employment with MIPS, I will not directly or indirectly
solicit, induce, recruit, or encourage any of the employees of MIPS to leave
their employment either for employment by myself or by any other person or
entity.
 
BY MY SIGNATURE BELOW, I ACKNOWLEDGE THAT I HAVE READ AND UNDERSTAND THIS
EMPLOYMENT TERMINATION CERTIFICATE.
 
John
Bourgoin                                                                              
Employee Name
 
 

--------------------------------------------------------------------------------

Employee Signature

--------------------------------------------------------------------------------

Date
 
 
WITNESS:
   

--------------------------------------------------------------------------------

 
 

--------------------------------------------------------------------------------

Date

 

 Name (Print):  

--------------------------------------------------------------------------------

 
 

Mr. John Bourgoin Separation Documents
 
 

--------------------------------------------------------------------------------

 
